Citation Nr: 1227548	
Decision Date: 08/09/12    Archive Date: 08/14/12

DOCKET NO.  05-05 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim for service connection for recurrent urinary tract infections, including as secondary to service-connected degenerative disc disease (DDD) of the cervical spine at 
C4-C5 and C6-C7 and degenerative joint disease (DJD), i.e., degenerative arthritis, of the lumbar spine. 

2.  Whether there is new and material evidence to reopen a claim for service connection for major depression. 

3.  Whether there is new and material evidence to reopen a claim for service connection for a right hip disorder. 

4.  Whether there is new and material evidence to reopen a claim for service connection for a left hip disorder. 

5.  Whether there is new and material evidence to reopen a claim for service connection for postoperative reconstruction of the right shoulder. 

6.  Whether there is new and material evidence to reopen a claim for service connection for memory loss secondary to petroleum exposure. 

7.  Whether there is new and material evidence to reopen a claim for service connection for chemical burns to the esophagus, also secondary to petroleum exposure. 

8.  Entitlement to service connection for Gulf War Syndrome. 

9.  Entitlement to an initial rating higher than 10 percent for cervical radiculopathy of the right upper extremity. 

10.  Entitlement to a compensable rating for psoriasis of the elbows. 

11.  Entitlement to a compensable rating for eczema of the legs. 




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from November 1992 to July 1996 (He claims he began serving on active duty, instead, in October 1991.)

This appeal to the Board of Veterans' Appeals (Board) is from decisions issued in January 2004 and September 2009 by a Department of Veterans Affairs (VA) Regional Office (RO). 

In January 2004 the RO denied service connection for a left ankle disorder and Gulf War syndrome, along with claims for compensable ratings for already 
service-connected psoriasis of the elbows and eczema of the legs.  It was also determined there was no new and material evidence and, therefore, the RO denied the Veteran's petitions to reopen his previously denied claims for service connection for major depression, postoperative reconstruction of his right shoulder, a right hip disorder, chemical burns to his esophagus secondary to petroleum exposure, memory loss also secondary to petroleum exposure, and a left hip disorder.  In the more recent September 2009 decision, the RO denied his claim for service connection for a bilateral foot disorder and petitions to reopen previously denied claims for right upper extremity radiculopathy and urinary tract infection. 

He disagreed with those RO decisions and appealed them to the Board.  As support for his claims, he testified at a May 2008 hearing at the RO (Travel Board hearing), but the Veterans Law Judge that presided over that hearing subsequently retired.  And after advising him that he resultantly could have another hearing before a different Veterans Law Judge that would ultimately decide his appeal, and him responding that he wanted another hearing, the Veteran was afforded another hearing in June 2010 before the undersigned Veterans Law Judge of the Board.

The Board later issued a decision in February 2011 denying the Veteran's petitions to reopen his claims for service connection for recurrent urinary tract infections, major depression, right and left right hip disorders, memory loss secondary to petroleum exposure, postoperative reconstruction of the right shoulder, chemical burns to his esophagus secondary to petroleum exposure, and his claim of entitlement to service connection for Gulf War Syndrome.  As well, the Board denied his claims for compensable ratings for the psoriasis of his elbows and eczema of his legs.  However, the Board granted a separate 10 percent rating for cervical radiculopathy of his right upper extremity - finding that, in actuality, he had had a pending claim for an increased rating for this disability rather than a petition to reopen this claim.  It therefore was determined he did not have to submit new and material evidence regarding this "downstream" or derivative claim because he was alleging additional disability that was part and parcel of already service-connected disability as grounds for granting additional compensation.  See Velez v. Shinseki, 23 Vet. App. 199 (2009) (In determining whether new and material evidence is required, the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim based upon distinctly diagnosed diseases or injuries or whether the evidence substantiates an element of a previously adjudicated matter.).  Also in that February 2011 decision, the Board remanded the claims for service connection for bilateral foot and left ankle disorders for further development and consideration. 

In a decision later in February 2011, the RO effectuated the Board's grant of a separate 10 percent rating for the right upper extremity radiculopathy.  But in a statement that same month, in response, the Veteran indicated he was appealing the February 2011 decision, so requesting a higher initial rating for this additional disability.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (indicating in this circumstance VA adjudicators must consider whether to "stage" the rating, meaning assign different ratings at different times since the effective date of his award to compensate him if there have been times when the disability has been more severe than at others).

He also appealed the claims the Board had denied in its decision to the U.S. Court of Appeals for Veterans Claims (Court/CAVC).  In October 2011, during the pendency of his appeal to the Court, his attorney and VA's Office of General Counsel, representing the Secretary of VA, filed a joint motion asking the Court to vacate the Board's decision and remand the claims for further development and readjudication in compliance with directives specified.  It also was acknowledged in the joint motion that the Board had remanded the claims for service connection for a bilateral foot disorder and left ankle disorder, rather than denying those claims, so they were not before the Court since they had not been finally decided.  Confusingly, though, it also was stated in the joint motion that the Veteran was not contesting the separate 10 percent rating for the radiculopathy of his right upper extremity and, therefore, that this award should not be disturbed.

Later in October 2011, the Court issued an order granting the parties' joint motion for vacate and remand and returned the files to the Board for compliance with directives specified in the joint motion.  And notwithstanding the request that the issue of entitlement to an increased rating for the right upper extremity radiculopathy not be disturbed, the Court's order includes this claim as an issue still under consideration.  Because, however, it is unclear whether the Veteran is indeed continuing with his appeal of this claim, this will be clarified on remand.

To comply with the Court's order, the Board is remanding the claims to the RO via the Appeals Management Center (AMC).


REMAND

In the October 2011 joint motion for remand, it was pointed out that, under 38 U.S.C.A. § 5103(b), VA's duty to assist a Veteran with a claim includes making reasonable efforts to obtain relevant records.  The parties stated while the Board, in the February 2011 decision, found that VA had fulfilled this duty to assist, and notwithstanding that there were pertinent service treatment records in the claims folder, it remained unclear whether the entire records were complete.

It was mentioned in the joint motion for remand that the Veteran had reported several times in the record that he had received treatment at various service department hospitals, including when completing and submitting VA Form 21-42, Authorization and Consent to Release Information, in June 2003 and January 2005.  And while some of those records were in his claims file, it did not appear that VA had made any specific request to obtain records from the hospitals he had specifically identified.  The referenced treatment that he purportedly had received during service was in December 1992 at AFCS clinic, Los Angeles, California; in November 1992 at Ireland Army Hospital, Ft. Knox, Kentucky; and in February 1996 at Keller Army Hospital, West Point, New York.  It was additionally noted that he also had submitted individual sick slips, but they were not part of the service records VA had obtained.

The parties therefore concluded it had not been indicated that VA had made requests for the records he had identified, nor had it been determined they were unavailable.  38 U.S.C.A. § 5103A(b)(2); 38 C.F.R. §  3.159(e).  The joint motion for remand indicated the Board resultantly did not consider the additional records the Veteran provided or his assertions that his records were incomplete.  Also, it was unclear whether all his VA treatment records had been obtained, including those from the West Los Angeles VA Medical Center (VAMC), specifically those for the period from September 1997 to May 2001.  It thus was requested that the Board ensure that the duty to assist is fulfilled.

In addition, in the joint motion for remand the parties found that the Board did not full the duty to notify pursuant to 38 C.F.R. § 3.159(b)(1), concerning petitions to reopen previously and finally disallowed claims.  See Kent v. Nicholson, 20 Vet. App. 1, 9 (2006).  It was determined that a series of letters to the Veteran sent by the RO, dating from June 2003 to July 2009, had not provided reasons for the prior denials of the Veteran's claims, as Kent requires, including the claims for service connection for major depression, postoperative reconstruction of the right shoulder, right and left hip disorders, chemical burns to the esophagus secondary to petroleum exposure, and memory loss also secondary to petroleum exposure.  These claims were previously denied by rating decisions in August 2002 and January 2004.  The parties therefore requested that VA provide the Veteran adequate notice that includes information concerning what is necessary to reopen these claims, specifically, what evidence would be necessary to substantiate the bases for the previous denials.  See also VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006) (wherein VA's Office of General Counsel issued informal guidance interpreting Kent as requiring the notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial).

The parties noted, as well, that, with respect to the petition to reopen the claim for service connection for a recurrent urinary tract infection, the Board had not addressed contradictions in January, July, September 2009, and January 2010 correspondence, including letters, rating decisions and an SSOC from the RO, notifying the Veteran of the basis of the prior denials of this claim.  So additional notice regarding the bases of the prior denials of this claim is required pursuant 38 C.F.R. § 3.159(b)(1) and Kent.

Conversely, the joint motion for remand does not include any guidance or directive regarding the additional claims for service connection for Gulf War Syndrome, for an initial rating higher than 10 percent for the cervical radiculopathy of the right upper extremity, and for compensable ratings for the psoriasis of the elbows and eczema of the legs.  However, these claims are nevertheless included in the Court's order, and at least some of the additional development that still has to occur, such as the obtaining of additional records, may have a bearing on these other claims.

Also, concerning the claims for higher ratings for these disabilities that already have been determined to be service connected, the last VA compensation examinations of these disabilities was in March and September 2009, so in the case of the former more than 3 years ago and in the case of the latter nearly 3 years ago.  The Veteran therefore should be reexamined to reassess the severity of these disabilities.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); see also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  See also Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and see Green v. Derwinski, 1 Vet. App. 121 (1991) and VAOPGCPREC 11-95 (April 7, 1995).

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Contact the service department or other appropriate organization and obtain the Veteran's entire service personnel records, including any individual sick slips, along with clinical and hospital records from the AFCS clinic in Los Angeles, California, Ireland Army Hospital at Ft. Knox, Kentucky, and Keller Army Hospital at West Point, New York.

Also obtain the Veteran's entire VA treatment and hospital records from September 1997 to May 2001, from the West Los Angeles VAMC.

*Since all of these records are in the custody of a Federal department or agency, the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(2).  The Veteran also must be appropriately notified in the event any requested records are not obtained.  38 C.F.R. § 3.159(e)(1).

2.  Send the Veteran a corrective VCAA notice under 38 U.S.C.A. § 5103(a) that:  (1) notifies him of the type of evidence and information needed to reopen his previously denied (in August 2002, January 2004, and July 2006) claims for service connection for major depression, postoperative reconstruction of his right shoulder, right and left hip disorders, chemical burns to his esophagus secondary to petroleum exposure, memory loss also secondary to petroleum exposure, and urinary tract infections.  To this end, this notice must describe what new and material evidence is under the current standard and apprise him of what specific evidence would be required to substantiate the elements needed for service connection that were found insufficient in the prior denials of these claims on their underlying merits.  See Kent v. Nicholson, 20 Vet. App. 1 (2006). 

3.  After giving him time to submit additional evidence and/or argument in response to this additional notice, and obtaining any additionally identified records, determine whether there is new and material evidence to reopen the claims for major depression, postoperative reconstruction of the right shoulder, right and left hip disorders, chemical burns to the esophagus secondary to petroleum exposure, memory loss also secondary to petroleum exposure, and urinary tract infections.  In making this determination, consider and discuss the prior rating decisions deciding these claims and the evidence since submitted or otherwise obtained concerning them. 

If a claim is reopened, then readjudicate it on its underlying merits, after satisfying the duty to assist, whatever that may require.  If, as an example, a VA compensation examination is needed, such as for a medical nexus opinion, then have the Veteran undergo the required examination for the opinion.

4.  Concerning the claims for higher ratings for the psoriasis of the elbows and eczema of the legs, schedule an appropriate VA compensation examination to reassess the severity of these service-connected disabilities.  The examination should include any diagnostic testing or evaluation needed to make this determination.  The claims file, including a complete copy of this remand, must be made available for review of the pertinent medical and other history.  The examiner must discuss the underlying medical rationale for all opinions expressed or conclusions reached.

When reassessing the severity of these skin disorders, both the psoriasis of the elbows and eczema of the legs, the examiner must specifically indicate:

(1) the percentage of the entire body that is affected;

(2) the percentage of the exposed areas of the body that is affected; and

(3) whether treatment of the psoriasis of the elbows and/or eczema of the legs requires systemic therapy, such as corticosteroids or other immunosuppressive drugs, and if so, the annual duration in weeks that is required.

5.  Clarify whether the Veteran is appealing for a higher rating for the cervical radiculopathy affecting his right upper extremity.  If he is, also schedule a VA compensation examination to reassess the severity of this disability.  All diagnostic testing and evaluation needed to make this determination should be performed, and all clinical findings reported in detail. 

As well, it is absolutely imperative the examiner review the claims file for the pertinent medical and other history, including a complete copy of this remand. 


When reassessing the severity of the right upper extremity radiculopathy, consider the degree of impairment involving the affected nerve(s), including whether there is what amounts to complete versus incomplete paralysis of this nerve and whether it is mild, moderate, moderately severe, or severe.

6.  Then readjudicate the claims in light of all additional evidence.  If the claims are not granted to the Veteran's satisfaction, send him an SSOC and give him an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).

